Citation Nr: 9902350	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  95-17 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
spastic colon.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to service connection for a bilateral foot 
disorder.

5.  Entitlement to service connection for a bilateral ankle 
disorder.

6.  Entitlement to service connection for bilateral defective 
hearing.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for a bladder disorder.

9.  Entitlement to service connection for post-traumatic 
stress disorder.

10.  Entitlement to an increased rating for the postoperative 
residuals of vagotomy and pyloroplasty with duodenal ulcer 
disease, currently assigned a 20 percent evaluation.

11.  Entitlement to an increased (compensable) rating for the 
postoperative residuals of a ventral hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from November 1956 to 
October 1957.  

In a decision of April 1980, the Board of Veterans' Appeals 
(Board) denied entitlement to service connection for spastic 
colon.  Since the time of that decision, the veteran has 
submitted additional evidence in an attempt to reopen his 
claim.  The Regional Office (RO) found that such evidence was 
neither new nor material, and the current appeal ensued.


The Board notes that the issue of entitlement to service 
connection for a chronic low back disorder has been 
adjudicated on the basis of whether new and material evidence 
has been submitted sufficient to reopen a claim for that 
disability.  However, a review of the veteran's file fails to 
reveal any evidence of a final rating decision denying 
entitlement to service connection for a chronic low back 
disorder.  Under such circumstances, the Board is of the 
opinion that the issue of entitlement to service connection 
for a low back disability should be addressed on a de novo 
basis.  The veteran will incur no prejudice by the Board's 
proceeding in this manner, inasmuch as he will be afforded a 
full review of all pertinent evidence of record.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Finally, for reasons which will become apparent, the issues 
of entitlement to increased evaluations for the postoperative 
residuals of vagotomy and pyloroplasty and a ventral hernia 
will be the subjects of the REMAND portion of this decision.  

FINDINGS OF FACT

1.  In a decision of April 1980, the Board denied the 
veteran's claim for service connection for spastic colon.

2.  Additional evidence submitted since the time of the April 
1980 Board decision does not bear directly or substantially 
upon the issue of entitlement to service connection for 
spastic colon, is cumulative and/or redundant, and, when 
taken in conjunction with evidence previously assembled, is 
not so significant that it must be considered in order to 
fairly decide the merits of the veteran's claim.  

3.  The claims for service connection for bilateral defective 
hearing and hypertension, as well as low back, right knee, 
bilateral foot, bilateral ankle, bladder, and post-traumatic 
stress disorders are not supported by cognizable evidence 
showing that the disabilities in question were present in 
service, or are otherwise of service origin.



CONCLUSIONS OF LAW

1.  Evidence received since the Board denied entitlement to 
service connection for spastic colon in April 1980 is not new 
and material.  38 U.S.C.A. § 5108 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.156(a) (1998).  

2.  The decision of the Board in April 1980 denying the 
veteran's claim for service connection for spastic colon is 
final, and the claim is not reopened.  38 U.S.C.A. §§ 1131, 
7104 (West 1991 & Supp. 1998).

3.  The claims for service connection for bilateral defective 
hearing and hypertension, as well as low back, right knee, 
bilateral foot, bilateral ankle, bladder, and post-traumatic 
stress disorders are not well grounded.  38 U.S.C.A. § 5107 
(West 1991 & Supp. 1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence has Been
Submitted to Reopen a Claim of Entitlement 
to Service Connection for Spastic Colon

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1998).  However, once entitlement to service connection 
for a given disorder has been denied by a decision of the 
Board, that determination is final.  In order to later reopen 
the claim, new and material evidence must be presented.  
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.156(a) (1998).  New and material evidence means evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon a specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (1998).

In the present case, at the time of the prior Board decision 
in April 1980, it was determined that a diagnosis of spastic 
colon had not been shown by the evidence of record, and that 
the weight of available medical evidence was to the effect 
that the veteran's symptoms were unrelated to his service-
connected ulcer surgery.  Absent a diagnosis of spastic 
colon, or other objective evidence associating the veteran's 
present pathology with military service or a service-
connected disability, the Board was of the opinion that there 
existed no basis for a grant of service connection for 
spastic colon.  

Evidence received since the time of the Board's April 1980 
decision denying entitlement to service connection for 
spastic colon, while arguably "new" in the sense that it was 
not previously of record, is not material.  In that regard, 
while on Department of Veterans Affairs (VA) gastrointestinal 
examination in July 1994, the veteran voiced various 
gastrointestinal complaints, there was at that time no 
evidence of weight loss or generalized weakness.  Rather, the 
majority of the veteran's symptomatic complaints were felt to 
be the result of gastroesophageal reflux disease, a 
disability for which service connection is not presently in 
effect.  At no time, either in service, or thereafter, has 
the veteran been shown to suffer from a spastic colon.  
Absent evidence of the existence of such disability, the 
veteran's claim for service connection must be denied.  

II.  Entitlement to Service Connection for 
Bilateral Defective Hearing and Hypertension
as well as Low Back, Right Knee, Bilateral Foot, 
Bilateral Ankle, Bladder, and Post-Traumatic Stress Disorders

The veteran's argument is that the RO committed error in 
denying entitlement to service connection for bilateral 
defective hearing, and hypertension, as well as low back, 
right knee, bilateral foot, bilateral ankle, bladder, and 
post-traumatic stress disorders, in that such disabilities 
had their origin during his period of active military 
service.  More specifically, it is contended that, while in 
service, the veteran suffered a "fall," as a result of which 
he injured his right knee.  It is further contended that the 
veteran's current hearing loss is the result of exposure to 
noise at hazardous levels in service.  The veteran argues 
that he presently suffers from a post-traumatic stress 
disorder which is the result of "combat" experienced in 
service.  In the alternative, it is contended that the 
veteran's post-traumatic stress disorder is the result of his 
having been sexually molested in service.  As to the other 
issues currently before the Board, the threshold question 
which must be resolved is whether the veteran's claims are 
well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim, meaning a claim 
which appears to be meritorious.  See Murphy, 1 Vet. App. 81.  
A mere allegation that a disability is service connected is 
not sufficient; the veteran must submit evidence in support 
of his claims which would "justify a belief by a fair and 
impartial individual that the claims are plausible."  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  See Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Epps v. Gober, 126 F. 3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  The second and third elements 
of this equation may also be satisfied under 38 C.F.R. 
§ 3.303(b) (1998) by (a) evidence that a condition was 
"noted" during service or during an applicable presumptive 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical, or in certain circumstances, 
lay evidence of a nexus between the present disability and 
the postservice symptomatology.  See 38 C.F.R. § 3.303(b) 
(1998); Savage v. Gober, 10 Vet. App. 488 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumptive period and (ii) present manifestations of the 
same chronic disease.  Ibid.  For the purpose of determining 
whether a claim is well grounded, the credibility of the 
evidence in support of the claim is presumed.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

As noted above, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 1998).  Moreover, where a veteran 
served continuously for 90 days or more during a period of 
war or during peacetime service after December 31, 1946, and 
arthritis, hypertension, or an organic disease of the nervous 
system, such as sensorineural hearing loss, becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  Finally, 
service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).  

In the present case, service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of defective hearing or hypertension, or of low 
back, right knee, bilateral foot, bilateral ankle, or bladder 
disabilities.  While on a number of occasions in service, the 
veteran received treatment for various low-back related 
complaints, these episodes were acute and transitory in 
nature, and resolved without residual disability.  At all 
times during the veteran's period of active service, 
radiographic studies of his low back were negative for the 
presence of any fracture.  Moreover, on service separation 
examination in September 1957, the veteran's 
spine/musculoskeletal system and genitourinary system, as 
well as his hearing and blood pressure, were entirely within 
normal limits, and no pertinent diagnoses were noted.  The 
earliest clinical indication of the presence of a chronic low 
back disability of any kind is revealed by a VA record of 
hospitalization dated in May 1974, almost 17 years following 
the veteran's discharge from service, at which time he 
received a diagnosis of chronic low back syndrome, confirmed 
on subsequent VA examination as chronic low back pain of 
undetermined etiology, most probably the result of chronic 
lumbosacral strain.  Degenerative joint disease of the right 
knee, as well as defective hearing, hypertension, and various 
foot and ankle disabilities, was likewise shown at a point in 
time too remote from service to be reasonably associated 
therewith.  While the veteran has of late complained of 
episodes of incontinence and/or polyuria, it has yet to be 
demonstrated that he currently suffers from a chronic 
disability of the bladder for which service connection might 
potentially be granted.  

As noted above, in order for a claim to be well grounded, 
there must be competent evidence not only of current 
disability, but of a nexus between some inservice injury or 
disease and that disability.  See Caluza v. Brown, 
7 Vet. App. 498 (1995).  Absent current evidence of a chronic 
bladder disorder, the veteran's claim for service connection 
for that disability is not well grounded, and must be denied.  
Moreover, notwithstanding the current diagnoses of 
degenerative joint/disc disease of the lumbar spine, 
sensorineural hearing loss, hypertension, and degenerative 
joint disease of the right knee, the only evidence which the 
veteran has submitted which supports a finding of a nexus to 
service for these disabilities is his own testimony.  
Evidence of such a nexus, however, cannot be provided by lay 
testimony, because "lay persons are not competent to offer 
medical opinions."  Grottveit, supra; see also Meyer v. 
Brown,  9 Vet. App. 425 (1996); Edenfield v. Brown, 
8 Vet. App. 384 (1995) (en banc); Grivois v. Brown, 6 Vet. 
App. 136 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Moreover, the veteran has failed to provide evidence 
of continuity of symptomatology under 38 C.F.R. § 3.303(b) 
(1998).  See Savage, 10 Vet. App. at 498.  The veteran's 
statements and testimony, in and of themselves, are 
insufficient to relate his current symptomatology to his 
previous symptoms, or to his period of service, or any 
applicable presumptive period.  See Savage, supra.  Indeed, 
the weight of the evidence is to the effect that the 
veteran's current lower extremity disabilities, including 
problems associated with his feet and/or ankles, are the 
result of nonservice-connected diabetes mellitus, and not 
some incident or incidents of his period of active service.  
Based upon a full review of the pertinent evidence of record, 
the Board is unable to conclude that the disabilities in 
question, the majority of which were first persuasively 
documented a number of years following service discharge, 
were present in service, or are otherwise of service origin.  
Under such circumstances, his claims not well grounded, and 
must be denied.

As regards the veteran's claim for service connection for 
post-traumatic stress disorder, the Board notes that such a 
benefit requires medical evidence establishing a clear 
diagnosis of the condition, credible supporting evidence that 
the claimed inservice stressors actually occurred, and a 
link, established by medical evidence, between current 
symptomatology and the claimed inservice stressors.  If the 
claimed stressors are related to combat, service department 
evidence that the veteran engaged in combat, or that the 
veteran was awarded the Purple Heart, Combat Infantryman's 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed inservice stressor.  38 C.F.R. § 3.304(f) 
(1998).  

In the case of Zarycki v. Brown, 6 Vet. App. 91 (1993), the 
United States Court of Veterans Appeals (Court) set forth the 
analytical framework for establishing the presence of a 
recognizable stressor, an essential prerequisite to a 
diagnosis of post-traumatic stress disorder.  The Court's 
analysis divides into two major components, the first of 
which involves the evidence required to demonstrate the 
existence of an alleged stressful event, and the second 
involving a determination as to whether the stressful event 
or events is of a quality required to support a diagnosis of 
post-traumatic stress disorder.

As to the first component of the Court's analysis, the 
evidence necessary to establish the occurrence of a 
recognizable stressor during service will vary depending upon 
whether or not the veteran "engaged in combat with the 
enemy."  See Hayes v. Brown, 5 Vet. App. 60 (1993).  Where 
the record does not contain supporting evidence that the 
veteran engaged in combat with the enemy, or where such 
combat is not alleged, the Court in Zarycki held that the 
record must contain evidence which corroborates the veteran's 
testimony as to the incurrence of the claimed inservice 
stressor or stressors.  The decision in Cohen v. Brown, 10 
Vet. App. 128 (1997), alters the analysis in connection with 
claims for service connection for post-traumatic stress 
disorder.  Significantly, the Court points out that the VA 
has adopted the 4th Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders, (DSM-IV) in amending 38 C.F.R. §§ 4.125 and 4.126.  
See 61 Fed. Reg. 52695-52702 (1996).  The VA is also guided 
by the provisions of the VA Adjudication Procedure Manual, M 
21-1 (Manual M 21-1) which refer to the 3rd Revised Edition 
of the DSM.  See e.g., Manual M 21-1, Part VI, 11.38 (1996) 
(same post-traumatic stress disorder criteria as DSM-III-R).  
The Court took judicial notice of

the effect of the shift in diagnostic 
criteria.  The major effect is this: the 
criteria have changed from an objective 
("would evoke...in almost anyone") 
standard in assessing whether a stressor 
is sufficient to trigger post-traumatic 
stress disorder to a subjective standard.  
The criteria now require exposure to a 
traumatic event and response involving 
intense fear, helplessness, or horror.  A 
more susceptible individual may have 
post-traumatic stress disorder based on 
exposure to a stressor that would not 
necessarily have the same effect on 
'almost everyone.'  The sufficiency of a 
stressor is accordingly now a clinical 
determination for the examining mental 
health professional.  

Cohen v. Brown, at 153 (Nebeker, Chief Judge, concurring).

In the present case, service medical records are entirely 
negative for evidence of chronic post-traumatic stress 
disorder.  While at the time of the filing of the veteran's 
claim in March 1993, he requested service connection for 
post-traumatic stress disorder based on "experiences (he) had 
in combat," on other occasions, he has denied any involvement 
in combat-related activities.  During the course of a hearing 
before a member of the Board in September 1998, the veteran 
attributed his current post-traumatic stress disorder to an 
episode of "sexual molestation" in service.  However, a 
review of service records shows no evidence whatsoever of any 
such "molestation."  

The Board observes that, on VA psychiatric examination in 
August 1994, the veteran was found to be suffering from a 
depressive disorder, as well as poly-substance and alcohol 
abuse, in remission.  In response to specific inquiry, the 
examiner commented that the veteran did not exhibit 
"symptomatology that would give a diagnosis of post-traumatic 
stress disorder."  

As noted above, the establishment of service connection for 
post-traumatic stress disorder requires, first and foremost, 
medical evidence establishing a clear diagnosis of the 
condition.  See 38 C.F.R. § 3.304(f) (1998).  Where, as here, 
there exists no diagnosis of post-traumatic stress disorder, 
as well as a complete lack of verified stressors, the 
veteran's claim is clearly not well grounded, and must be 
denied.

In reaching the above determinations, the Board has given due 
consideration to the veteran's statements to the effect that, 
in addition to his service from November 1956 to October 
1957, he served an additional period of service under the 
name of his deceased brother, Ronald Philip Jackson, certain 
service medical records of which are presently contained in 
the veteran's claims folder.  However, there 

currently exists no objective evidence that the veteran did, 
in fact, serve such an additional period of service under his 
brother's name.  In that regard, in correspondence from the 
RO dated in April and May 1976, the veteran was requested to 
provide court papers showing the change of his name from 
Ronald Philip to Kenneth Ray Jackson, as well as a death 
certificate for his brother, Ronald Philip Jackson.  
Apparently, no such documentation was ever furnished.  Under 
such circumstances, the Board is compelled to conclude that 
the only records properly before it for consideration are 
those in the name of Kenneth R. Jackson, the present 
appellant.  

Finally, the Board wishes to make it clear that it has given 
due consideration to the veteran's testimony given at the 
time of the aforementioned hearing before a member of the 
Board in September 1998.  Such testimony, while informative, 
is regrettably neither credible nor probative when taken in 
conjunction with the entire objective medical evidence 
presently on file.  The Board does not doubt the sincerity of 
the veteran's statements.  Those statements, however, in and 
of themselves, do not provide a persuasive basis for a grant 
of the benefits sought in light of the evidence as a whole.  




ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for spastic 
colon, the benefit sought on appeal is denied.

The veteran not having submitted well-grounded claims of 
entitlement to service connection for bilateral defective 
hearing and hypertension, as well as low back, right knee, 
bilateral foot, bilateral ankle, bladder, and post-traumatic 
stress disorders, the claims are denied.



REMAND

In addition to the above, the veteran in this case seeks 
increased evaluations for the service-connected postoperative 
residuals of vagotomy and pyloroplasty, as well as a ventral 
hernia.  In pertinent part, it is argued that current 
manifestations of these disabilities are more severe than 
currently evaluated, and productive of a greater degree of 
impairment than is reflected by the respective schedular 
evaluations presently assigned.  

The Board observes that, in December 1968, the veteran 
underwent a truncal vagotomy and pyloroplasty for a duodenal 
ulcer.  Subsequently, in September 1977, he underwent the 
surgical repair of an incisional ventral hernia, apparently 
related to his previous vagotomy and pyloroplasty.  According 
to the veteran, since the time of these procedures, he has 
experienced increasing symptomatology, consistent with the 
assignment of additional compensation.

The Board observes that, based upon a review of the entire 
evidence of record, it would appear that the veteran last 
underwent a VA gastrointestinal examination for compensation 
purposes in 1994, more than four years ago.  While since that 
time, the veteran has experienced somewhat varying 
symptomatology, the exact nature and etiology of that 
symptomatology is at this time unclear.  More to the point, 
there exists some question as to what, if any, portion of the 
veteran's current symptomatology is directly attributable to 
his service-connected postoperative residuals of vagotomy and 
pyloroplasty and/or a ventral hernia.  Regrettably, VA 
outpatient treatment records currently on file do not present 
findings in sufficient detail to enable the Board to 
thoroughly evaluate the current extent of the disabilities at 
issue.

The VA has a duty to assist the veteran in the development of 
all facts pertinent to his claims.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.103(a) (1998).  The 
Court has held that this duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claims includes obtaining adequate VA 
examinations, including examination by a specialist, when 
necessary.  See Littke v. Derwinski, 1 Vet. App. 90 (1990); 
see also Hyder v. Derwinski, 1 Vet. App. 221 (1991).  
Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to August 1998, the date of 
the most recent VA medical records 
currently on file, should be obtained and 
incorporated in the claims folder.  The 
veteran should be requested to sign the 
necessary authorization for release of 
any private medical records to the VA.

2.  The veteran should then be afforded 
additional VA medical examinations, 
including examination by appropriate 
specialists, where necessary, in order to 
more accurately determine the current 
severity of his service-connected 
residuals of vagotomy and pyloroplasty 
and ventral hernia.  All pertinent 
symptomatology and findings should be 
reported in detail.  To the extent 
possible, the examiner or examiners 
should differentiate between 
symptomatology directly attributable to 
the veteran's service-connected 
disabilities, as opposed to other 
nonservice-connected symptomatology.  All 
such information and opinions, when 
obtained, should be made a part of the 
veteran's claims folder.  The claims file 
and a separate copy of this REMAND must 
be made available to and reviewed by the 
examiner(s) prior to conduction and 
completion of the examination(s).  

3.  Thereafter, the RO should review the 
claims file to ensure that all the above-
requested development has been completed.  
In particular, the RO should review the 
aforementioned examination report(s) to 
ensure that they are responsive to, and 
in complete compliance with, the 
directives of this REMAND and, if not, 
the RO should implement corrective 
action.  

Following completion of the above procedures, the RO should 
review the evidence, and determine whether the veteran's 
claims may now be granted.  If not, the veteran and his 
representative should be provided with an appropriate 
supplemental statement of the case, and given an ample 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration.

In this REMAND of the claim for further development, the 
Board does not intimate any opinion as to the ultimate 
determination warranted.  No action is required of the 
appellant until he receives further notice.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
Supp. 1995), a decision of the Board of Veterans' Appeals 
granting less than the complete benefit, or benefits, sought 
on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402 (1988).  The date that appears on 
the face of this decision constitutes the date of mailing and 
the copy of this decision that you have received is your 
notice of the action taken on your appeal by the Board of 
Veterans' Appeals.  Appellate rights do not attach to those 
issues addressed in the remand portion of the Board's 
decision, because a remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (1995).


- 2 -
